C. A. 11th Cir. Motion of petitioner for leave to proceed in forma pauperis granted. Certio-rari granted limited to Question 1 presented by the petition. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, December 6, 1996. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before noon, Tuesday, December 31, 1996. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, January 10, 1997. This Court’s Rule 29.2 does not apply.